96 F.3d 1428
96-2 USTC  P 50,511
KRAFT, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant/Cross-Appellant.
Nos. 94-5163, 95-5007.
United States Court of Appeals,Federal Circuit.
Sept. 27, 1996.

Appealed from:  United States Court of Federal Claims Judge Moody R. Tidwell, III.
James L. Malone III, McDermott, Will & Emery, Chicago, Illinois, submitted a petition for rehearing and suggestion for rehearing en banc for plaintiff-appellant.  With him on the petition were William L. Goldman and J. Gary McDavid, Washington, D.C.
Kenneth L. Greene, Attorney, Tax Division, Department of Justice, Washington, D.C., submitted a petition for rehearing for defendant/cross-appellant and also a response to plaintiff-appellant's petition for rehearing and suggestion for rehearing en banc.  With him on the petition and on the response were Loretta C. Argrett, Assistant Attorney General, Gary R. Allen, Chief, Appellate Section, and David Gustafson, Attorney.
Prior report:  85 F.3d 602.
Before PLAGER, Circuit Judge, COWEN and NIES, Senior Circuit Judges.*

ORDER

1
The parties' petitions for rehearing by the panel on the grounds that the court failed to consider certain factors are denied as lacking merit.  However, the opinion, issued June 5, 1996, does not specifically state that a separate judgment had been entered on the unappealed claims, one point raised in the petitions.  For clarification, note 1 on page 2 of the slip opinion [85 F.3d at 603, note 1] is amplified to read:


2
1 Kraft had also made claims to certain investment tax credits on television films.  A separate judgment was entered denying these claims on January 31, 1994.  That judgment was vacated and reentered as part of the March judgment sought to be appealed.  Kraft has not pursued these claims, and we need not refer to them further herein as the part of the March judgment dealing with these claims is not challenged.


3
So ORDERED.

ORDER

4
A suggestion for rehearing in banc having been filed by the APPELLANT, and a response thereto having been invited by the court and filed by the CROSS-APPELLANT,

UPON CONSIDERATION THEREOF, it is

5
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, DECLINED.


6
The mandate of the court will issue on October 4, 1996.


7
SCHALL, Circuit Judge, did not participate in the vote.



*
 Senior Circuit Judge Nies participated in this order but died on August 7, 1996, before the order was filed